1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                           NO. 30,180

10 ERNEST GUTIERREZ,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
13 Robert M. Schwartz, District Judge

14 Gary K. King, Attorney General
15 Margaret McLean, Assistant Attorney General
16 Santa Fe, NM

17 for Appellee

18 Hugh W. Dangler, Chief Public Defender
19 Karl Erich Martell, Assistant Appellate Defender
20 Santa Fe, NM

21 for Appellant

22                                 MEMORANDUM OPINION

23 FRY, Chief Judge.

24          Defendant has appealed from the district court’s order revoking his probation.

25 We issued a notice of proposed summary disposition, proposing to affirm. Defendant
 1 responded to our notice with a memorandum in opposition and a motion to amend.

 2 We granted the motion to amend and issued a second notice of proposed summary

 3 disposition, proposing to affirm in part and reverse in part. Defendant filed a second

 4 memorandum in opposition to our second notice. The State filed a response to our

 5 second notice, indicating that it does not oppose summary reversal for the district

 6 court to correct the judgment and sentence and that it agrees with the entire analysis

 7 in our second notice. We affirm in part and reverse in part.

 8 Reversal for Correction of the Judgment and Sentence

 9        In his motion to amend, Defendant argued that he was denied effective

10 assistance of counsel, pointing out that his attorney failed to notice that the judgment

11 and sentence erroneously sentenced him to nearly 3,285 years. [MIO 3-7; RP 163

12 (CR-2006-03380)] As Defendant recognizes, the second page of the judgment and

13 sentence states that he is to serve only 1523 days. [MIO 3; RP 164 (CR-2006-03380)]

14 Nevertheless, he argued that the language on the first page of the judgment and

15 sentence was a glaring error that needed to be corrected. [Id.] We agree. Therefore,

16 we reverse and remand for the district court to correct the judgment and sentence.

17 Ineffective Assistance of Counsel

18        Our notice proposed to disagree, however, that this error in overlooking

19 inconsistencies in the judgment and sentence constitutes ineffective assistance of


                                              2
 1 counsel in a manner that entitles him to a new trial. “To establish a prima facie case

 2 of ineffective assistance of counsel, [the d]efendant must show that (1) counsel’s

 3 performance was deficient in that it fell below an objective standard of

 4 reasonableness; and (2) that [the d]efendant suffered prejudice in that there is a

 5 reasonable probability that, but for counsel’s unprofessional errors, the result of the

 6 proceeding would have been different.” State v. Aker, 2005-NMCA-063, ¶ 34, 137

 7 N.M. 561, 113 P.3d 384 (internal quotation marks and citation omitted). We stated

 8 that Defendant had given us no indication that the error in the judgment and sentence

 9 affected his entire trial in a manner that would have changed the result of the

10 proceedings. See State v. Roybal, 2002-NMSC-027, ¶ 25, 132 N.M. 657, 54 P.3d 61

11 (“Counsel’s deficient performance must represent so serious a failure of the

12 adversarial process that it undermines judicial confidence in the accuracy and

13 reliability of the outcome.”).

14        When an ineffective assistance claim is first raised on direct appeal, we
15        evaluate the facts that are part of the record. If facts necessary to a full
16        determination are not part of the record, an ineffective assistance claim
17        is more properly brought through a habeas corpus petition, although an
18        appellate court may remand a case for an evidentiary hearing if the
19        defendant makes a prima facie case of ineffective assistance.
20 Id. ¶ 19.

21        Defendant asserted a list of nonspecific errors of his counsel at the probation

22 revocation hearing and did not offer any showing as to how, without the alleged


                                               3
 1 errors, the result would have been different. [MIO 3-4] Therefore, we proposed to

 2 hold that these alleged errors did not establish a prima case of ineffective assistance.

 3 In response to our second notice, Defendant does not set forth any new factual or legal

 4 argument to support his claims. Therefore, we hold that these alleged errors do not

 5 constitute ineffective assistance of counsel.

 6        Lastly in his motion to amend, Defendant made several arguments concerning

 7 his plea agreement as to the charge of driving without a license. He argued he was

 8 denied effective assistance of counsel because his counsel did not ask whether

 9 Defendant was made aware of the consequences of entering a plea of no contest to the

10 offense, which formed the basis for the probation violation proceedings. [MIO 5]

11 Defendant argued that because a no contest plea cannot form the basis for a probation

12 violation, further inquiry into the plea was warranted at the probation violation

13 hearing. [Id.]

14        We observed several problems with these arguments, the most important of

15 which is that there is no evidence in the record to support Defendant’s contention that

16 he pled no contest. “Matters not of record present no issue for review.” State v.

17 Hunter, 2001-NMCA-078, ¶ 18, 131 N.M. 76, 33 P.3d 296. Appellate counsel

18 astutely recognized that Defendant’s claims were not developed below, and that




                                              4
 1 neither the record nor the representations of trial counsel indicate that Defendant pled

 2 no contest. [MIO 5-6]

 3        We noted that we agreed with Defendant that a plea of no contest is not a

 4 sufficient basis for a probation revocation proceeding, under State v. Baca, 101 N.M.
5 415, 417-18, 683 P.2d 970, 972-73 (Ct. App. 1984). Also, evidence of a conviction

 6 based on that plea alone may not be sufficient to prove a probation violation with

 7 reasonable certainty. See Rule 5-304(G) NMRA; State v. Vincent, 2005-NMCA-064,

 8 ¶ 43, 137 N.M. 462, 112 P.3d 1119; State v. Marquez, 105 N.M. 269, 271, 731 P.2d
9 965, 967 (Ct. App. 1986). Nevertheless, without a record that contains the nature of

10 Defendant’s plea, we explained that we do not have a sufficient factual basis upon

11 which to judge his claim of ineffective assistance of counsel. “It is [the] defendant’s

12 burden to bring up a record sufficient for review of the issues he raises on appeal.”

13 State v. Jim, 107 N.M. 779, 780, 765 P.2d 195, 196 (Ct. App. 1988). We explained

14 that if Defendant wishes to pursue this claim, he should do so in a petition for habeas

15 corpus, where he can develop the necessary predicate facts. See State v. Telles,

16 1999-NMCA-013, ¶ 25, 126 N.M. 593, 973 P.2d 845; State v. Martinez,

17 1996-NMCA-109, ¶ 25, 122 N.M. 476, 927 P.2d 31 (stating that “[t]his Court has

18 expressed its preference for habeas corpus proceedings over remand when the record

19 on appeal does not establish a prima facie case of ineffective assistance of counsel”).


                                              5
 1        In response to our second notice, Defendant agrees, upon consultation with trial

 2 counsel, that there is no evidence of the plea that will appear in the record and that he

 3 can raise this matter in habeas proceedings. Nevertheless, under the demands of State

 4 v. Franklin, 78 N.M. 127, 129, 428 P.2d 982, 984 (1967), and State v. Boyer, 103

 5 N.M. 655, 658-60, 712 P.2d 1, 4-6 (Ct. App. 1985), Defendant maintains that he

 6 should be given a new trial. [Defendant’s second MIO 1] We disagree. There is an

 7 insufficient factual basis upon which to predicate a new trial. We encourage

 8 Defendant to pursue this claim in habeas corpus proceedings.

 9 Sufficiency of the Evidence to Support Revocation

10        Defendant continues to argue that insufficient evidence was presented to

11 support the district court’s finding that he violated the terms of his probation by his

12 conviction for driving without a license. [DS 4; Defendant’s second MIO 2] He

13 pursues this claim under Franklin, 78 N.M. at 129, 428 P.2d at 984, and Boyer, 103

14 N.M. at 658-60, 712 P.2d at 4-6.

15        “[P]roof presented at probation revocation hearings need only establish

16 reasonable certainty to satisfy the trial court of the truth of the violation, and need not

17 be proof beyond a reasonable doubt.” State v. Sanchez, 2001-NMCA-060, ¶ 11, 130

18 N.M. 602, 28 P.3d 1143. “In reviewing the sufficiency of the evidence, we must view

19 the evidence in the light most favorable to the guilty verdict, indulging all reasonable


                                                6
 1 inferences and resolving all conflicts in the evidence in favor of the verdict.” State v.

 2 Cunningham, 2000-NMSC-009, ¶ 26, 128 N.M. 711, 998 P.2d 176.

 3        As we stated in our second notice, our review of this issue is constrained by the

 4 record on appeal in the same manner as it is for Defendant’s claim of ineffective

 5 assistance of counsel. Matters not of record cannot be reviewed on appeal. See State

 6 v. Martin, 101 N.M. 595, 603, 686 P.2d 937, 945 (1984). “Where there is a doubtful

 7 or deficient record, every presumption must be indulged by the reviewing court in

 8 favor of the correctness and regularity of the [district] court’s judgment.” State v.

 9 Rojo, 1999-NMSC-001 ¶ 53, 126 N.M. 438, 971 P.2d 829 (filed 1998) (internal

10 quotation marks and citation omitted). Accordingly, we proposed to presume that

11 Defendant entered a guilty plea and that conviction entered supports the revocation

12 of Defendant’s probation.

13        In response to our second notice, Defendant does not assert any new factual or

14 legal argument. We are not persuaded that Defendant has established error in the

15 revocation of his probation.

16        For the reasons stated in this opinion and in our second notice, we affirm in part

17 and reverse in part for the district court to correct the judgment and sentence.

18        IT IS SO ORDERED.




                                               7
1
2   CYNTHIA A. FRY, Chief Judge




      8
1 WE CONCUR:



2
3 MICHAEL D. BUSTAMANTE, Judge



4
5 ROBERT E. ROBLES, Judge




                                 9